Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         Non-Final Rejection 

 The Status of Claims:
Claims 1-19 are pending. 
Claims 1, and 8-11 are rejected. 
Claims 2-7 are objected. 
Claims 12-19 are allowed 

DETAILED ACTION
1. 	Claims 1-19 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a 371 of PCT/US2017/026608 04/17/2017
which claims benefit of 62/319,661 04/07/2016

    Drawings
3.         The drawings filed on 8/31/18 are accepted by the examiner.
        IDS
4.          The IDS filed on 1/30/2019 is reviewed by the examiner.


Claim Objections
Claims 1 and 2-7 are objected to because of the following informalities:  

In claim 1, the phrase” a method of treating infection in a in a subject “ is recited. The expression  of the phrase “in a in a subject:” is grammatical improper.
  Appropriate correction is required.

Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	

6.	Claims 1, and 8-11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification is not enabled for the treatment of any infections in a .
The specification falls short because data essential for treating numerous infections by administering a therapeutically effective amount of the claimed darwinolide compound to a subject in need is not described in the specification. 

In In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. § 112, first paragraph, have been described.  They are:
1. the nature of the invention,
	2. the state of the prior art,
	3. the predictability or lack thereof in the art,
	4. the amount of direction or guidance present,
	5. the presence or absence of working examples,
	6. the breadth of the claims, 
	7. the quantity of experimentation needed, and
	8. the level of the skill in the art.

The Nature of the Invention

Claim 1 recites the following:

    PNG
    media_image1.png
    251
    545
    media_image1.png
    Greyscale

.

The State of the Prior Art

The state of the prior art are in the followings:
Jacqueline L. von Salm  et al (Org. Lett. 2016, 18, 2596−2599 ) discloses a new rearranged spongian diterpene, darwinolide, has been isolated from the Antarctic Dendroceratid sponge Dendrilla membranosa. Characterized on the basis of spectroscopic and crystallographic analysis, the central seven-membered ring is hypothesized to originate from a ring-expansion of a spongian precursor. Darwinolide displays 4-fold selectivity against the bioﬁlm phase of methicillin-resistant Staphylococcus aureus compared to the planktonic phase and may provide a scaﬀold for the development of therapeutics for this diﬃcult to treat infection.

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
[AltContent: rect][AltContent: rect][AltContent: rect]
 From the Wikipedia An infection is the invasion of an organism's body tissues by disease-causing agents, their multiplication, and the reaction of host tissues to the toxins they produce. An infectious disease, also known as a transmissible disease or communicable disease, is an illness resulting from an infection. 
Infections can be caused by a wide range of pathogens, most prominently bacteria and viruses. Hosts can fight infections using their immune system. Mammalian hosts react to infections with an innate response, often involving inflammation, followed by an adaptive response. 
Specific medications used to treat infections include antibiotics, antivirals, antifungals, antiprotozoals, and antihelminthics. Infectious diseases resulted in 9.2 million deaths in 2013 (about 17% of all deaths). The branch of medicine that focuses on infections is referred to as infectious disease
Infections are caused by infectious agents (pathogens) including: 
Bacteria (Mycobacterium tuberculosis, Staphylococcus aureus, Escherichia coli, Clostridium botulinum, and Salmonella spp.)
Viruses and related agents such as viroids (HIV, Rhinovirus, Lyssaviruses such as Rabies virus, Ebolavirus and Severe acute respiratory syndrome coronavirus 2)
Fungi, further subclassified into: 
Ascomycota, including yeasts such as Candida, filamentous fungi such as Aspergillus, Pneumocystis species, and dermatophytes, a group of organisms causing infection of skin and other superficial structures in Basidiomycota, including the human-pathogenic genus Cryptococcus. 
Prions (although they don't secrete toxins)
Parasites, which are usually divided into: 
Unicellular organisms (e.g. malaria, Toxoplasma, Babesia)
Macroparasites[8] (worms or helminths) including nematodes such as parasitic roundworms and pinworms, tapeworms (cestodes), and flukes (trematodes, such as schistosomiasis)
Arthropods such as ticks, mites, fleas, and lice, can also cause human disease, which conceptually are similar to infections, but invasion of a human or animal body by these macroparasites is usually termed infestation. (Diseases caused by helminths, which are also macroparasites, are sometimes termed infestations as well, but are sometimes called infections.)


However, there are no conclusive data which allow the approval for treating all kinds of infections by using the effective amount of darwinolide compound having the formula for a subject in need. 
The amount of direction or guidance present

The direction present in the instant specification is that the darwinolide compound having the formula can be used to treat bacterial infections caused by MRSA. However, the specification is silent and fails to provide guidance as to whether all bacterial infections require the darwinolide compound having the formula in the 
The presence or absence of working examples

There is no working example for all those infections-treatment by using the compound in the patient with the compounds of formula I except for mentioning 
assay against Methicillin-Resistant Staphylococcus aureus : a clinical, multi-drug resistant strain of MRSA (CBD-635) was used in these studies for minimum inhibitory concentration (MIC) determination and assessment of anti-biofilm properties, all as described previously (Fleeman et al., J. Med. Chem. 2015, 58, 3340-3355). as in Example 5.


Also, the darwinolide compound which is disclosed in the specification have no pharmacological data regarding the treatment of all those infections using the claimed compound except for cytotoxicity assay using the J774.A-1 cell line for cytotoxicity screening. Also, the specification fails to provide sufficient working examples as to how those infections can be treated by the claimed compound having the formula  in the subject, i.e. again, there is no direct correlation between all those inections and the claimed compound.
The breadth of the claims


The quantity of experimentation needed

	The quantity of experimentation needed is undue experimentation.  One of skill in the art would need to determine which kinds of those infections would be benefited by the affect of the claimed compound.
  The level of the skill in the art

	The level of skill in the art is high.  However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which infections would benefit from this activity.  
	Thus, the specification fails to provide sufficient support of the broad use of the darwinolide compound having the formula for all kinds of infections-treatment.  As a result, necessitating one of skill to perform an exhaustive search for which all the known infections can be treated by the compound in order to practice the claimed invention.
Genentech Inc. v. Novo Nordisk A/S    (CA FC) 42 USPQ2d 1001  (3/13/1997), states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to 

Close Prior Art 
Jacqueline L. von Salm  et al (Org. Lett. 2016, 18, 2596−2599 ) discloses a new rearranged spongian diterpene, darwinolide, has been isolated from the Antarctic Dendroceratid sponge Dendrilla membranosa. Characterized on the basis of spectroscopic and crystallographic analysis, the central seven-membered ring is hypothesized to originate from a ring-expansion of a spongian precursor. Darwinolide displays 4-fold selectivity against the bioﬁlm phase of methicillin-resistant Staphylococcus aureus compared to the planktonic phase and may provide a scaﬀold for the development of therapeutics for this diﬃcult to treat infection. However, the effective date of the prior art is later than the effective date of the claimed invention. 
Conclusion
 Claims 1, and 8-11 are rejected. 
Claims 2-7 are objected. 
Claims 12-19 are allowed 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang  can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        5/3/2021